917 So.2d 1014 (2006)
Kenneth BRYANT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-4945.
District Court of Appeal of Florida, First District.
January 5, 2006.
Frank E. Sheffield, P.A., and M. Lilja Dandelake, Tallahassee, for appellant.
Charlie Crist, Attorney General, Tallahassee, for appellee.
PER CURIAM.
Appellant's judgments and sentences are affirmed. However, the final judgment for aggravated child abuse by great bodily harm in lower tribunal case number 1999CF003600A is remanded to the trial court to correct a scrivener's error. The judgment reflects that the offense is a second degree felony. However, such offense is a first degree felony. See § 827.03(2)(a), Florida Statutes (1999). Appellant had pled guilty to a first degree *1015 felony and admitted to violating probation for this first degree felony.
KAHN, C.J., WOLF and THOMAS, JJ., concur.